Citation Nr: 0610282	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for hemoglobin SC 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from August 2000 to March 
2001.

These matters originally came to the Board of Veterans' 
Appeals (Board) on appeal from March and December 2002 rating 
decisions of the Columbia, South Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2004, the Board denied claims for service connection for the 
respective claims.  

The appellant appealed the October 2004 Board decision.  In 
January 2006, the appellant's representative and VA General 
Counsel filed a joint motion to vacate the Board's October 
2004 decision.  By a subsequent January 2006 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's October 2004 decision and remanded the 
case for further action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In January 2006, the Court ordered compliance with the 
January 2006 joint motion.  The parties agreed that the case 
should be remanded so that the Board could "provide adequate 
reasons and bases."  See page two of joint motion.  To this, 
the Board was requested to "address VA Office of General 
Counsel opinions 67-90 and 82-90 as they relate to whether 
Appellant's genetic predisposition to develop sickle cell 
anemia and hemoglobin SC disease first manifested in 
service."  

In March 1985, General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990).  The 
joint motion noted at page three that VAOPGCPREC 82-90 stated 
that sickle cell anemia is included for rating purposes as a 
familial disease pursuant to 38 C.F.R. § 4.117, Diagnostic 
Code 7714.  

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VA O.G.C. Prec. Op. No. 1-85.  In this opinion, General 
Counsel held that a hereditary disease under 38 C.F.R. 
§ 3.303(c) does not always rebut the presumption of 
soundness, and that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rating during service.  VA O.G.C. Prec. Op. 
No. 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90; 55 
Fed.Reg. 43255 (1990)).

The joint motion emphasized that the above-discussed two 
General Counsel opinions "permits entitlement to service 
connection for familial diseases which first manifested 
themselves during service."  See page four of joint motion.

The Board was also instructed to "obtain an adequate medical 
examination or opinion in compliance with its duty to 
assist."  See page 5 of joint motion.  Specifically, the 
joint motion indicated that "a medical determination must be 
made that addresses whether or not Appellant's sickle cell 
anemia and hemoglobin SC disease [or symptoms associated with 
these disorders] first manifested in service."  See page 5 
of joint motion.

The joint motion also provided the appellant the opportunity 
to "submit additional evidence and argument regarding her 
claims."  See page six of joint motion.  A February 2006 
letter from the Board apprised her of this opportunity.  She 
thereafter, also in February 2006, informed the Board that 
she did not have "anything else to submit."  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  The RO should forward the appellant's 
claims file to a board certified 
hematologist.  It is imperative that the 
examiner review all of the evidence in 
the claims folder, to particularly 
include the service medical records and a 
complete copy of this REMAND.  
Thereafter, the examiner must opine 
whether it is at least as likely as not 
the appellant's sickle cell anemia and/or 
hemoglobin SC disease (or symptoms of 
either of these disorders) first became 
manifested during her period of service.  
If an examination of the veteran is 
needed to provide this opinion, such an 
examination should be conducted.  A 
complete written rationale for any 
opinion made must be provided.  If the 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal.  Such 
readjudication must include consideration 
of VAOPGCPRECs 67-90 and 82-90.  If any 
of the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted since the April 2003 
statement of the case, applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond. 

The purpose of this remand is to comply with the mandates of 
the Court's January 2006 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board have remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


